Citation Nr: 1438441	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-26 442A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VR&E) benefits under the provisions of 38 U.S.C.A. Chapter 31 after a declaration of rehabilitation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination by the Department of Veterans Affairs (VA) Veterans Benefits Administration (VBA).  Jurisdiction rests with the VA Regional Office (RO) in St. Petersburg, Florida, from which the appeal was certified.  

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

In written statements dated in August 2009 and December 2009, the Veteran's representative raised the issue of entitlement to adaptive equipment.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to additional VR&E benefits under the provisions of 38 U.S.C.A. Chapter 31.  Specifically, he contends that when he completed his Bachelor's Degree in December 2009, his VA psychiatrist still deemed him unemployable.  In addition, the Veteran argues that a Bachelor's Degree was not enough education to allow him to pursue employment in his intended field of interest, and as a result, the Veteran obtained a Master's Degree in March 2011.  In his current appeal, he requests VR&E benefits to pay the loans associated with his graduate-level education.

A September 2011 Statement of the Case indicates the RO reviewed the Veteran's complete education file and VA treatment records in connection with the claim on appeal.  Unfortunately, the Veteran's electronic file does not appear to include a complete copy of the Veteran's education file or his VA treatment records.  In addition, the Veteran's electronic file does not contain a completed VA Form 9 Substantive Appeal or VA Form 8 Certification of Appeal.  The Veteran's claims file or electronic file must contain all evidence reviewed by the RO in conjunction with the Veteran's claim.  The Board is prohibited from obtaining these records directly.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2013).  Therefore, the issue on appeal is remanded to the RO in order to associate all records reviewed in conjunction with the Veteran's claim, to include a complete copy of the Veteran's education file, all outstanding VA treatment records, and all records associated with the Veteran's appeal of the issue.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the Veteran's electronic file all records reviewed in conjunction with the adjudication of the claim on appeal, to include a complete copy of the Veteran's education file, all outstanding VA treatment records, and all records issued and received in connection with the Veteran's appeal including the Veteran's VA Form 9 substantive appeal, and the VA Form 8 Certification of Appeal..  If any records cannot be located, that fact should be noted in the record.

2. Then, re-adjudicate the claim of entitlement to additional VR&E benefits under the provisions of 38 U.S.C.A. Chapter 31.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



